     Case 1:20-cv-10351-IT Document 108 Filed 01/22/21 Page 1 of 14




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MASSACHUSETTS


SOCLEAN, INC.,                      )
                                    )
                 Plaintiff,         )
                                    )
     v.                             )   Case No. 20-cv-10351-IT
                                    )
SUNSET HEALTHCARE SOLUTIONS,        )
INC.,                               )
                                    )
                 Defendant.         )




  MEMORANDUM OF LAW IN SUPPORT OF SUNSET’S MOTION TO STRIKE
   SOCLEAN’S SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 7
            Case 1:20-cv-10351-IT Document 108 Filed 01/22/21 Page 2 of 14




                                                TABLE OF CONTENTS

I.     INTRODUCTION ...............................................................................................................1
II.    BACKGROUND .................................................................................................................2
       A.        SoClean’s June 12, 2020 response to Sunset’s Interrogatory No. 7 ........................2
       B.        SoClean’s July 7, 2020 response to Sunset’s request for more detail .....................3
       C.        SoClean’s failure to respond to Sunset’s requests for more contentions .................3
       D.        SoClean’s December 3, 2020 supplemental response .............................................3
       E.        Sunset’s efforts to meet and confer ..........................................................................4
III.   LEGAL STANDARD..........................................................................................................4
IV.    ARGUMENT .......................................................................................................................5
       A.        SoClean’s December 3 supplemental interrogatory response identifying
                 numerous new categories of confidential information at the end of fact
                 discovery was not timely .........................................................................................5
                 1.         Early disclosure of confidential information is required .............................5
                 2.         SoClean did not need Sunset’s documents to identify its own
                            confidential information early in the case ....................................................6
       B.        SoClean’s supplemental response is inadequate ......................................................7
                 1.         SoClean does not give Sunset fair notice about what confidential
                            information SoClean alleges Sunset misused ..............................................7
                 2.         SoClean cites documents that are public, suggesting that it does not
                            have a good-faith basis for its contentions ...................................................8
       C.        Sunset would be prejudiced if SoClean’s supplemental response is not
                 stricken .....................................................................................................................9
V.     CONCLUSION ....................................................................................................................9




                                                                    i
            Case 1:20-cv-10351-IT Document 108 Filed 01/22/21 Page 3 of 14




I.        INTRODUCTION

          Sunset moves to strike SoClean’s December 3, 2020 supplemental contention

interrogatory response identifying for the first time numerous categories of confidential

information that Sunset purportedly misused. When a plaintiff alleges misuse or

misappropriation of confidential information, the plaintiff must identify the specific confidential

information that the defendant allegedly misused. Without fair notice of this information at the

outset of discovery, the defendant cannot prepare its defense.

          When SoClean first responded to Sunset’s Interrogatory No. 7 on June 12, 2020, it

identified only vague categories of confidential information that Sunset purportedly misused.

(Ex. A, Response No. 7.1) When asked to provide a more detailed response, SoClean responded

on July 7, 2020 to identify only two categories of information: pricing information and

information about unreleased products. (Ex. E at 1-2.)

          On December 3, however, on the eve of the then-scheduled close of fact discovery,

SoClean supplemented its response to Interrogatory No. 7 to identify numerous additional

categories of purportedly confidential information that Sunset allegedly misused. (Ex. B.) The

supplemental response cites dozens of documents from Sunset’s document production. Yet the

response does not say exactly what information in those documents constitutes SoClean’s

confidential information.

          The Court should strike SoClean’s supplemental response for two reasons. First, given

the importance in a case like this one of giving fair notice early in the case of the specific

confidential information allegedly misused, SoClean’s supplemental response was too late. It did

not give Sunset a reasonable opportunity to seek discovery to defend against SoClean’s



1
    All exhibits are attached to the Declaration of John R. Labbe filed herewith.

                                                   1
         Case 1:20-cv-10351-IT Document 108 Filed 01/22/21 Page 4 of 14




allegations. SoClean did not need to review Sunset’s documents to identify its own confidential

information that it alleges that Sunset misused. By definition, SoClean knew of its own

confidential information at the outset of this case. Second, even if SoClean’s response was

timely, it does not identify with specificity what SoClean confidential information Sunset

misused. Indeed, numerous documents that SoClean cites in its response can be found on the

Internet, making it impossible for Sunset to discern what about this information SoClean

contends is confidential.

II.    BACKGROUND

       In addition to alleging patent infringement, SoClean also alleges in this litigation that

Sunset breached a Distributor Agreement and committed various torts by misusing SoClean’s

confidential information that Sunset learned while working as a distributor for SoClean. Due to

the importance of understanding the specific confidential information that SoClean alleged that

Sunset misused, Sunset served contention interrogatories early in this case seeking this

information.

       A.      SoClean’s June 12, 2020 response to Sunset’s Interrogatory No. 7

       Sunset’s Interrogatory No. 7 asked SoClean to “identify with particularity each item of

‘confidential, proprietary and trade secret information’ owned by SoClean” that it contends “has

been misappropriated or misused by Sunset.” (Ex. A, Interrogatory No. 7.) SoClean responded

on June 12 by identifying only vague categories of confidential information: “confidential

‘business-related information,’ which SoClean will produce during the course of discovery,

including information related to SoClean’s product development and future product

specifications, pricing structure, business strategy, and customer data, among other items.” (Ex.

A, Response No. 7.) SoClean further stated that it would “produce documents and business

records from which the answer to this Interrogatory may be further ascertained.” (Id.)

                                                 2
          Case 1:20-cv-10351-IT Document 108 Filed 01/22/21 Page 5 of 14




        B.      SoClean’s July 7, 2020 response to Sunset’s request for more detail

        On June 30, Sunset requested a more detailed response. (Ex. D at 1-2.) SoClean

responded on July 7 by reiterating that it would produce documents from which an answer to this

interrogatory “may be further ascertained,” and further identifying two categories of confidential

information: “(a) details of upcoming SoClean products, including the appearance and

functionality of the SoClean 3.0 device, and (b) confidential pricing information that Sunset was

privy to solely through its position as a distributor of SoClean products.” (Ex. E at 1.)

        C.      SoClean’s failure to respond to Sunset’s requests for more contentions

        On July 16 and August 21, counsel for Sunset once again wrote to SoClean asking it to

confirm that it had provided all of its relevant contentions. (Exs. F & G.) Sunset reminded

SoClean that “only SoClean knows what contentions it intends to make in this litigation, and to

the extent that SoClean’s discovery responses do not give Sunset fair and complete notice of

those contentions, SoClean must supplement its responses.” (Ex. G at 1.) Sunset noted that fact

discovery would soon close, and “Sunset intends to move to preclude any late-disclosed

theories.” (Id. at 2.) After receiving no response to that letter, counsel for Sunset reminded

SoClean of its obligations on both October 27 and November 12. (Ex. H at 1-2.) SoClean finally

responded on November 16, but only to say that with respect to “remaining interrogatories”

(including No. 7), “SoClean has complied with its obligations through its responses to the

interrogatories and in [its] July 9th letter.” (Ex. I at 3.) Accordingly, as of November 16, SoClean

confirmed that it did not intend to argue that Sunset misused any confidential information other

than that identified in its July 9 letter.

        D.      SoClean’s December 3, 2020 supplemental response

        On the eve of the then-scheduled close of fact discovery, SoClean served a supplemental

response to Interrogatory No. 7 identifying seven broad new categories of confidential

                                                  3
          Case 1:20-cv-10351-IT Document 108 Filed 01/22/21 Page 6 of 14




information that it alleges that Sunset has misused. (Ex. B.) The response cites dozens of

documents from Sunset’s production, but does not cite a single document from SoClean’s

production, despite SoClean’s previous promise to produce documents in response to this

interrogatory. The response does not specify exactly what information in the dozens of

documents cited constitutes SoClean’s confidential information, and some of the information

cited is publicly available (as discussed further below).2

       E.      Sunset’s efforts to meet and confer

       Sunset immediately requested that SoClean withdraw its supplemental response, and

SoClean refused. Counsel for the parties exchanged e-mail messages setting forth their positions,

and met and conferred by phone on December 9. (Ex. J.) Counsel for Sunset noted that SoClean

should have been able to identify its own confidential information at the outset of the litigation,

while counsel for SoClean maintained that it could not identify SoClean’s confidential

information without reviewing Sunset’s document production. (Ex. J.) The parties were not able

to reach an agreement to resolve this dispute.

III.   LEGAL STANDARD

       The Court may strike interrogatory responses under Fed. R. Civ. P. 37(c)(1) where a

party fails to timely respond to or supplement an interrogatory response. “A party who

breaches . . . the duty to supplement an interrogatory answer ‘may not use any undisclosed

material as evidence unless it proves that its failure to disclose was harmless or substantially

justified.’” AVX Corp. v. Cabot Corp., 251 F.R.D. 70, 77 (D. Mass. 2008) (quoting Morrison

Knudsen Corp. v. Fireman’s Fund Ins. Co., 175 F.3d 1221, 1229 n.2 (10th Cir. 1999)).



2
 SoClean served additional supplemental interrogatory responses on January 15, 2021, the last
day of fact discovery, but these responses do not supplement SoClean’s response to Interrogatory
No. 7. (Ex. C.)

                                                  4
          Case 1:20-cv-10351-IT Document 108 Filed 01/22/21 Page 7 of 14




IV.    ARGUMENT

       The Court should strike SoClean’s supplemental response to Interrogatory No. 7. First,

the response is untimely and discloses new categories of confidential information that SoClean

had not previously disclosed. Second, even if timely, the response does not specifically identify

what confidential information Sunset misused, and permitting SoClean to rectify this failure at

this time would be prejudicial to Sunset.

       A.      SoClean’s December 3 supplemental interrogatory response identifying
               numerous new categories of confidential information at the end of fact
               discovery was not timely

               1.      Early disclosure of confidential information is required

       Courts routinely recognize the need for a plaintiff asserting misuse of confidential

information to identify with specificity and particularity the allegedly misused confidential

information at the outset of the case. “The party asserting the claim must identify with adequate

specificity the trade secret or proprietary information that was allegedly misappropriated by the

defendant.” Ferring Pharm. Inc. v. Braintree Labs., Inc., 38 F. Supp. 3d 169, 175 (D. Mass.

2014). To give a defendant fair notice of a plaintiff’s claims, “[p]recise identification of the

alleged trade secrets is a crucial component of trade secret litigation.” Iconics, Inc. v. Massaro,

266 F. Supp. 3d 449, 456 (D. Mass. 2017) (quoting Charles Tait Graves and Brian D. Range,

Identification of Trade Secret Claims in Litigation: Solutions for a Ubiquitous Dispute, 5 Nw. J.

Tech. & Intell. Prop. 68, 68-69 (2006)).

       Without early disclosure, “a trade secret litigation plaintiff may ‘alter its list of trade

secret claims as the case proceeds,’ leaving defendants ‘spend[ing] months disproving one set of

allegations only to face a new, replacement set as the close of discovery nears.’” Id. This is

exactly the tactic SoClean is attempting to employ in this case.



                                                  5
            Case 1:20-cv-10351-IT Document 108 Filed 01/22/21 Page 8 of 14




       The Massachusetts Uniform Trade Secrets Act (MUTSA) codifies an early-disclosure

requirement: “Before commencing discovery relating to an alleged trade secret, the party

alleging misappropriation shall identify the trade secret with sufficient particularity under the

circumstances of the case to allow the court to determine the appropriate parameters of discovery

and to enable reasonably other parties to prepare their defense.” Mass. Gen. Laws c. 93,

§ 42D(b).

       Although SoClean bases its misuse claims on an alleged breach of a distribution

agreement, (Ex. A, Response No. 7 ¶ 1), the same discovery requirements that apply in trade

secret cases apply here due to the same need for early identification of what information Sunset

allegedly misused. The Massachusetts Trade Secret Act recognizes that misuse of confidential

information can give rise to contractual remedies (as SoClean seeks here), but the statute

provides that only information that qualifies as a trade secret according to the statute may be

protected, even under a contract theory. Mass. Gen. Laws c. 93, § 42F(b)(1). In other words,

although SoClean may seek contractual remedies for misuse of confidential information, it

cannot avoid the normal discovery requirements of a trade secret case by refusing to identify the

specific confidential information that Sunset allegedly misused.

                2.     SoClean did not need Sunset’s documents to identify its own
                       confidential information early in the case

       SoClean did not require discovery from Sunset in order to specifically identify the

confidential information that it alleges that Sunset misused. By definition, SoClean’s own

confidential information has been in its possession since the outset of this case, including any

information about SoClean’s transmission of that confidential information to Sunset. The

caselaw and statute cited above recognize that a plaintiff in this type of case must identify




                                                  6
          Case 1:20-cv-10351-IT Document 108 Filed 01/22/21 Page 9 of 14




specific confidential information even before receiving discovery from the defendant. See, e.g.,

Mass. Gen. Laws c. 93, § 42D(b).

       SoClean’s failure to cite any of its own documents in its supplemental response, and to

cite only Sunset’s production, can only be explained as an attempt to create a pretext for its late

disclosure of information that it had in its possession all along. Naturally, SoClean must possess

documents that reflect its own confidential information and how it provided that information to

Sunset. In its original response to the interrogatory, SoClean promised to produce these

documents. Yet SoClean never supplemented its interrogatory response to cite any of its own

document production.

       B.      SoClean’s supplemental response is inadequate

               1.      SoClean does not give Sunset fair notice about what confidential
                       information SoClean alleges Sunset misused

       Even if SoClean’s supplemental interrogatory response were timely, it does not give

Sunset fair notice about what confidential information Sunset allegedly misused. SoClean’s

general descriptions of purportedly confidential “business” information is not adequate to inform

Sunset of the confidential information that it allegedly misused. For example, general

information about “marketing” including “platitudes” about marketing strategy are not

protectable. Ferring, 38 F. Supp. 3d at 176.

       Because SoClean only cites to documents from Sunset’s document production, it is

impossible for Sunset to understand what information in those documents SoClean claims is

SoClean’s confidential information. In citing dozens of documents from Sunset’s production,

SoClean has made no effort to identify specific SoClean confidential information.

       According to SoClean, the information contained in the dozens of Sunset documents that

SoClean cites was not known to SoClean “prior to receiving these document productions.” (Ex. J


                                                 7
         Case 1:20-cv-10351-IT Document 108 Filed 01/22/21 Page 10 of 14




at 1.) If that is true, then the information in these documents cannot be SoClean’s confidential

information. This assertion of SoClean’s counsel underscores the inadequacy of the contentions.

If SoClean is right that its “outside counsel at Mintz Levin are the only individuals aware of the

information contained in these documents,” (Ex. J at 1), then by definition, the information

cannot be SoClean’s proprietary information, and Sunset is left to guess what information

SoClean contends is confidential.

               2.      SoClean cites documents that are public, suggesting that it does not
                       have a good-faith basis for its contentions

       Even more troubling (and confusing) is the fact that SoClean’s supplemental response

includes citations to numerous documents that can be found on the Internet. Each of the public

documents listed in the table below are listed in SoClean’s response as purportedly confidential

SoClean “technical specifications and performance characteristics” (Ex. B at 3):

 Document                       Found on the Internet
 SUNSET_0017004 (Ex. K)         https://www.soclean.com/wp-content/uploads/2018/12/Efficacy-
                                Report-Summarization-for-SoClean-2-NOV2018-1.pdf

 SUNSET_0017026 (Ex. L)         https://www.nrc.gov/docs/ML1820/ML18207A768.pdf

 SUNSET_0017029 (Ex. M)         https://ozonesolutions.com/blog/ozone-effects-on-pathogens/

 SUNSET_0017038 (Ex. N)         http://assets.sugarmapleinteractive.com/documents/30/Results_of_E_
                                coli.pdf

 SUNSET_0077663 (Ex. O)         https://www.soclean.com/wp-content/uploads/2018/12/Efficacy-
                                Report-Summarization-for-SoClean-2-NOV2018-1.pdf (last 3 pages)



       Likewise, SoClean’s suggestion that agreements with “purchasers of the SoClean device”

are confidential is readily disproven by the fact that SoClean’s reseller agreement is posted on

the SoClean website. (See https://www.soclean.com/authorized-reseller-terms-and-conditions.)




                                                 8
         Case 1:20-cv-10351-IT Document 108 Filed 01/22/21 Page 11 of 14




        Just these examples reveal that SoClean did not make a good-faith effort to investigate

the contentions identified in its supplemental interrogatory response, and Sunset should not be

put to the burden of responding to these contentions or trying to guess what SoClean means by

them.

        C.       Sunset would be prejudiced if SoClean’s supplemental response is not
                 stricken

        If SoClean’s supplemental response is not stricken, Sunset will be forced to move for

summary judgment or go to trial on contentions about confidential information that SoClean has

not specifically identified. Without this information, Sunset cannot prepare for summary

judgment or trial. If Sunset is able to disprove one theory, SoClean could simply pivot to another

one of the many possible theories under its vague contentions. Even if SoClean could have

conceivably identified additional confidential information, the time to do so has passed. SoClean

should not be permitted to serve a further supplement at this stage of the litigation, and should be

limited to the specific categories of confidential information that it identified in its July 9 letter.

(Ex. E at 1.)3

V.      CONCLUSION

        For the foregoing reasons, Sunset asks the Court to enter an order striking SoClean’s

December 3, 2020 Supplemental Response to Interrogatory No. 7. Rather than forcing Sunset to

move for summary judgment or go to trial on SoClean’s contentions that are untimely, vague,

inadequate, and, in some cases, plainly wrong, the Court should strike SoClean’s supplemental

response.




3
  Sunset intends to move for summary judgment with respect to the two categories of
information identified in the July 9 letter on the basis that the information is not actually
confidential and/or Sunset did not misuse it, possibly among other defenses.

                                                   9
       Case 1:20-cv-10351-IT Document 108 Filed 01/22/21 Page 12 of 14




Date: January 22, 2021                 By: /s/ John R. Labbé
                                          Mark H. Izraelewicz (pro hac vice)
                                          John R. Labbé (pro hac vice)
                                          Michael R. Weiner (pro hac vice)
                                          Thomas R. Burns (pro hac vice)
                                          Marshall, Gerstein & Borun LLP
                                          233 S. Wacker Drive
                                          6300 Willis Tower
                                          Chicago, Illinois 60606
                                          mizraelewicz@marshallip.com
                                          jlabbe@marshallip.com
                                          mweiner@marshallip.com
                                          tburns@marshallip.com

                                          and

                                          Andrea L. Martin (BBO #666117)
                                          Burns & Levinson LLP
                                          125 High Street
                                          Boston, Massachusetts 02110
                                          amartin@burnslev.com

                                          Attorneys for Defendant,
                                          SUNSET HEALTHCARE SOLUTIONS, INC.




                                     10
        Case 1:20-cv-10351-IT Document 108 Filed 01/22/21 Page 13 of 14




                        LOCAL RULE 7.1(a)(2) CERTIFICATION

       Pursuant to Local Rule 7.1(a)(2), I hereby certify that from December 3, 2020 through

December 9, 2020, counsel for Sunset conferred with counsel for SoClean in a good faith effort

to resolve or narrow the issues presented in the foregoing motion. Counsel for SoClean advised

that SoClean will oppose this motion.

                                                /s/ John R. Labbé
                                                John R. Labbé
                                                Attorney for Defendant,
                                                SUNSET HEALTHCARE SOLUTIONS, INC.
        Case 1:20-cv-10351-IT Document 108 Filed 01/22/21 Page 14 of 14




                                CERTIFICATE OF SERVICE

       I certify that on January 22, 2021, I caused a true and correct copy of the foregoing

document to be served on all counsel of record via the Court ECF system.

                                                  /s/ John R. Labbé
                                                  John R. Labbe
                                                  Attorney for Defendant,
                                                  SUNSET HEALTHCARE SOLUTIONS, INC.
